The respondent on the second day of the court filed his complaint; alleging that more than lawful interest was included in, and secured by said mortgage, and prayed the aid of the petitioner’s oath; the petitioner objected to receiving it: The court on consideration determined that as the petition was in chancery, the defendant had right to answer or hie his cross-bill, and to Lave tbe benefit of the petitioner’s oath.
The petitioner objected against being examined on oatb touching said usury, because if true it would expose him to a penalty: But by the court the objection was overruled, and the petitioner withdrew his petition.